NOTE: This order is nonprecedential

United States Court of Appeals
for the F ederal Circuit

U.S. RUBBER RECYCLING, INC.,
Plaintiff-Appellant, '

V.

ECORE INTERNATIONAL, INC.,
Defendant-Appellee,

Appeal from the United States District Court for the
Central District of California in case no. 09-CV-9516,
Judge S. James Otero.

2012-1166

ON MOTION

ORDER

ECORE international moves for an extension of time,
until September 14, 2012, to file its response brief,

Upon consideration thereof,
It Is Ordered That:

The motion is granted ECORE International’s re-
sponse brief is due on or before September 14, 2012.

US RUBBER RECYCLING v. sooRE INTL 2
FoR THE CoURT

JUL 1 1 mm /S/ Jan H@rbaly
Date J an Horbaly
C]erk

c:c: Robert C. Nissen, Esq.
Douglas Q. Hahn, Esq.
Richard Snyder, U.S. Rubber

321 i)l£omls Fon
"#sst;.\i*z.,m.,n

JUL '| 'l 2012
JANHUHBA|.Y
CLEHK